Citation Nr: 1441305	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  12-285 45	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for service-connected anxiety disorder not otherwise specified (NOS).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel






INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island which granted an increased 30 percent rating for anxiety disorder NOS, effective November 1, 2011.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claim on appeal. 

The Veteran's most recent VA examination for his service-connected anxiety disorder NOS disability took place in December 2011.  The VA examiner assigned a Global Assessment of Functioning (GAF) score of 55 which reflected moderate symptoms.  The examiner determined that the Veteran's level of occupational and social impairment with regards to his mental diagnoses was best summarized as occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational task only during period of significant distress.  This description corresponds squarely with the schedular requirements for the assignment of a 10 percent disability rating.  

However, based on the assigned GAF score of 55, the RO in its February 2012 rating decision granted a 30 percent disability evaluation, effective November 1, 2011.

Notably, a VA physician conducted a Mental Disorders Disability Benefits Questionnaire in November 2012.  The physician noted diagnoses of anxiety disorder NOS and depressive disorder NOS.  However, the physician also determined that the Veteran's level of occupational and social impairment with regards to his mental diagnoses was best summarized as occupational and social impairment with reduced reliability and productivity.  This description corresponds squarely with the schedular requirements for the assignment of a 50 percent disability rating.  Despite this assessment, the physician also assigned a GAF score of 55 which again reflects moderate symptoms.  

Accordingly, based on the assessment of the November 2012 Mental Disorders Disability Benefits Questionnaire, there is evidence of a possible worsening of this disability since the last VA examination in December 2011.  

VA is obliged to afford a Veteran a contemporaneous examination where there is evidence of an increase in the severity of a disability.  See VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, VA's General Counsel has indicated that a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected anxiety disorder NOS, a contemporaneous examination is warranted, with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").

Additionally, the Board notes that the most recent VA treatment record in the file is an April 2012 VA treatment report.  Therefore, it appears that additional records pertaining to the Veteran's diagnosis and treatment for his service connected anxiety disorder NOS disability may exist.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the Secretary, and must be considered if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Obtain from the Providence, Rhode Island VA Medical Center (VAMC) all outstanding medical records from April 2012 to the present.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The Veteran should then be afforded a psychiatric examination in order to determine the severity of his service-connected anxiety disorder NOS.  The examiner should describe the Veteran's symptoms and note the impact, if any, of the Veteran's anxiety disorder NOS on his social and occupational functioning.  

The examiner should indicate whether the Veteran's anxiety disorder NOS renders him unemployable.  A report of the examination should be prepared and associated with the Veteran's VA claims folder.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  

4.  Thereafter, readjudicate the claim of entitlement to a rating in excess of 30 percent for service-connected anxiety disorder NOS.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



